IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-20870
                         Conference Calendar
                          __________________


CHRISTOPHER J. MURPHY,

                                       Plaintiff-Appellant,

versus

S.O. WOODS, Jr.; J.R.
PETERSON, Warden; R.D.
BOYD; J. SIMETAL; J.A.
SIMPSON, Jr.,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA H 93-2540
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Christopher J. Murphy argues that the district court abused

its discretion in dismissing his 42 U.S.C. § 1983 complaint as

frivolous.

     We have reviewed the record, the reasons given by the

district court for the dismissal of the complaint at the

conclusion of the Spears** hearing, and Murphy's brief, and we

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
     **
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                          No. 95-20870
                               -2-

determine that the dismissal of the complaint as frivolous should

be affirmed substantially for the reasons stated by the district

court.

     AFFIRMED.